Title: To Thomas Jefferson from Citizens of Vincennes, 7 August 1797
From: Citizens of Vincennes
To: Jefferson, Thomas


                    
                        Sir
                        Vincennes August 7th. 1797
                    
                    Altho’ we have not the Honor of being acquainted with you, we trust our rights as Citizens Will not be the less regarded.
                    The enclosed memorials will express the Object of our desires. We beg leave however to observe, that we understand a Petition has Gone forward to Congress, praying all concessions Whatever heretofore Granted May be confirmed; These concessions all became forfeited by their being no actual improvements Made. That the object of the Said  Petition is founded in Speculation, and Should the Prayer of the Same be Granted Very Large and Extensive Bodies of Land of the United States Will be covered; the Small farms of your Memorialists Which they have toiled thro’ a Savage War to Improve, Will be Swallowed up, and themselves Materially distressed.
                    We would farther request that you would have the Goodness to have one of the Enclosed memorials laid Before the Senate.
                    
                        The Subscribers
                    
                